Title: To Thomas Jefferson from James Monroe, 17 June 1791
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Richmond June 17. 1791.

I have been favor’d with 2 letters from you since my arrival with Paine’s pamphlet in one, and should have answer’d them sooner, but knew of your departure Eastward and of course that it would not have been sooner received. By the 25th. we shall be settled in Albemarle upon my plantation, the unfinish’d state of the buildings having prevented the removal there sooner. The appeals and general court are sitting. Their respective terms will not expire so as to enable me to get home by that time, but my own business will be finish’d and I shall not stay longer.
Upon political subjects we perfectly agree, and particularly in the reprobation of all measures that may be calculated to elevate the government above the people, or place it in any respect without its natural boundary. To keep it there nothing is necessary, but virtue in a part only (for in the whole it cannot be expected) of the high  publick servants, and a true development of the principles of those acts which have a contrary tendency. The bulk of the people are for democracy, and if they are well inform’d the ruin of such enterprizes will infallibly follow. I shall however see you in Sepr. at which time we will confer more fully on these subjects.
I have been associated in the room of Mr. Pendleton with the Commissioners for revising the laws of this State. The appointment was communicated to me yesterday by the Executive and as it was neither wish’d nor expected, I can give no information of the extent of the duty or the time it will take to execute it. Upon the hope of completing what is expected from us before the meeting of the next Congress I have accepted the appointment.
I am extremely anxious to procure rooms near you for the next session. If such should be known to you which may be preingag’d, to be occupied on the commencement of the session, shall thank you to contract for them in my behalf. I shall certainly be there at that time, for having accepted this appointment I am resolv’d to pursue and not be diverted from it by any consideration whatever. Remember me to Mr. Madison. Mrs. M. was well when I left her. With great respect & esteem I am affectionately yr. friend & servant,

Jas. Monroe

